United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1964
                                    ___________

Rhonda K. Peterson,                      *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
TranSystems Corporation,                 *
                                         *     [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: January 12, 2006
                                  Filed: May 3, 2006
                                   ___________

Before LOKEN, Chief Judge, McMILLIAN* and MELLOY, Circuit Judges.
                              ___________

LOKEN, Chief Judge.

      Following her termination while on maternity leave, Rhonda Peterson
commenced this action alleging, inter alia, that her former employer, TranSystems
Corporation, violated the Family and Medical Leave Act (“FMLA”) by interfering
with her right to be restored to her prior position and by retaliating against her for
exercising her FMLA leave rights. See 29 U.S.C. §§ 2614(a)(1), 2615(a). Applying


      *
        The Honorable Theodore McMillian died on January 18, 2006. This opinion
is being filed by the remaining judges of the panel pursuant to 8th Cir. Rule 47E. The
opinion is consistent with the views expressed by Judge McMillian at the conference
following oral argument.
the proper standard of review, the district court1 granted summary judgment
dismissing the complaint. Peterson appeals the dismissal of her interference and
retaliation claims. We affirm.

       Correctly anticipating this court’s interpretation of the FMLA in Throneberry
v. McGehee Desha County Hosp., 403 F.3d 972, 976-81 (8th Cir. 2005), the district
court dismissed Peterson’s interference claim on the ground that TranSystems had
presented overwhelming unrefuted evidence satisfying its burden to show that
Peterson was not reinstated to her position because of her poor job performance prior
to taking paid pregnancy leave and her attitude toward her work following a previous
demotion. The district court dismissed Peterson’s retaliation claim on the ground that
Peterson failed to show any causal connection between the termination and her
exercise of FMLA rights -- TranSystems presented strong evidence of legitimate non-
discriminatory reasons for the termination, and Peterson presented no evidence of
retaliatory motive beyond some temporal proximity between the leave and the
termination. See Kipp v. Missouri Highway & Transp. Comm’n, 280 F.3d 893, 896-
97 (8th Cir. 2002).

       Having carefully reviewed the summary judgment record de novo, we agree
with the district court’s thorough analysis. Accordingly, we affirm for the reasons
stated in the court’s Order dated March 17, 2005. See 8th Cir. R. 47B.
                        ______________________________




      1
      The HONORABLE HOWARD F. SACHS, United States District Judge for the
Western District of Missouri.

                                         -2-